DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 08/27/2018. It is noted, however, that applicant has not filed a certified copy of the 2018-157961 application as required by 37 CFR 1.55.

Claim Objections
Claims 1, 3 are objected to because of the following informalities:  
In claim 1, line 10, “the outer surface” should be -- an outer surface --;
In claim 3, line 2, “the direction” should be -- a direction --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 108206619 A) in view of Mao et al. (US 2017/0120298, hereinafter Mao).
As to claim 1, Gao shows (FIG. 2-4) An actuator 100 comprising: 
a case portion 1,2,3 comprising a magnet 812,822; 
a movable portion 4 that can move in respect to the case portion 1,2,3; and 
elastic members 7 provided between the case portion 1,2,3, and the movable portion 4, 
wherein: 
the movable portion 4 comprises: 
a weight portion 41 that has a flat portion that faces the case portion 1,2,3, and an opening portion 412 in the flat portion (the weight 41 has flat surfaces that all face the case 1,2,3); and 
a coil 42 that is provided inside of the opening portion 412, wherein: 
a groove 413 connecting the opening portion 412 and the outer surface of the weight portion 41 is provided in the flat portion.
Gao does not show that the magnet is a permanent magnet.
Mao shows the magnet 163 is a permanent magnet (para[0014]).

As to claim 2/1, Gao in view of Mao was discussed above with respect to claim 1, and Gao further shows:
a lead wire 51 supplying electric power to the coil 42; and 
a connecting portion 6 connecting the lead wires 51 and the coil 42, 
wherein the connecting portion 6 is positioned in the groove 413 (para[0052]).
As to claim 3/1, Gao in view of Mao was discussed above with respect to claim 1, and Gao further shows (FIG. 4) the direction of the groove 413 crosses the direction of movement of the movable portion 4 (the direction of the wire 6 in the groove 413 crosses the direction of movement between the elastic 7).
As to claim 4/1, Gao in view of Mao was discussed above with respect to claim 1, and Gao further shows (FIG. 3, as modified) the case portion 1,2,3 includes two permanent magnets 812,822 that face each other with the coil 42 therebetween.
As to claim 5/1, Gao in view of Mao was discussed above with respect to claim 1, and Gao further shows (FIG. 2-4):
a lead wire 51 supplying electric power to the coil 42; and
a substrate 5 that has flexibility, and on which at least a portion of the lead wire 51 is provided (first FPC 5 para[0049], FPC is flexible printed circuit Abstract:9-10).
As to claim 6/1, Gao in view of Mao was discussed above with respect to claim 1, and Gao further shows An electronic device, comprising an actuator as set forth in Claim 1 (mobile electronic product para[0002]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Shroeder et al. (US 2005/0184597) shows a linear mover with an electrical connection crossing the direction of motion;
Xu et al. (US 2017/0033672) shows a vibration motor with a moving coil;
Jin et al. (US 2017/0288524 A1) shows a vibration motor with a moving coil;
Kim et al. (US 2012/0169148 A1) shows a vibration motor with a moving coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ROBERT E MATES/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832